 

`F|LED

.__._RECE|VED
__ENTERED .`SERVED ON

COUNSEL/PART|ES OF RECORD

 

 

 

 

 

 

 

UNITED STATES DISTRICT COUR T
MAR ' 4 2019
D RI T E A
IST C OF VAD cLERK us nlsrmcr count
>k*>x¢ BY_ D|STR|CT OF NEVADA
' DEPUTY
UNITED STATE OF AMERICA, )
) 2209-Cr-OOO360-JCM-RJJ
Plaimiff, )
)
vs. )
JASON THEUS CUNNINGHAM )
)
Defendant. )
)

 

M

The matter before the Court is to clarify the order of restitution previously entered as part
of the Judgment in a criminal case (ECF#28), sentencing held February 2, 2010. Upon further
review of the restitution order in this matter, the specifics needed to complete the order of

restitution were not made a part of the Judgment. Therefore, good cause appearing,

IT IS ORDERED that the Defendant shall make restitution to the following payee listed

below:

Name of Payee: Bank of America
Arnount of Restitution: $2,762.00

TotalAmo n estitution Ordered: $2,762.00

Dated this day of March, 2019.
apa 7@4“.¢ CM@O@/

x UNITE STATE DISTRICT JUDGE

 

 

